Citation Nr: 1009024	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-24 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected tinnitus.

2.  Entitlement to an initial rating higher than 40 percent 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1953 to September 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2009, the Veteran withdrew his request for a 
hearing.

The issue of entitlement to an initial rating higher than 40 
percent for service-connected bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDING OF FACT

Headaches are not causally or etiologically related to 
service and are not proximately due to service-connected 
tinnitus.


CONCLUSION OF LAW

Service connection for headaches, including as secondary to 
service-connected tinnitus is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in January 2009 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in January 2009, the 
regional office provided the Veteran with notice as to what 
type of information and evidence was needed to establish a 
disability rating and the possible effective date of the 
benefits.  The regional office successfully completed the 
notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained service treatment records, VA outpatient records, 
Social Security records, private treatment records, and a VA 
medical opinion and examination pertinent to the issue on 
appeal in May 2009.  Therefore, the available medical 
evidence and records have been obtained in order to make an 
adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
 
II.  Entitlement to Service Connection for Headaches, to 
Include as Secondary to Service-Connected Tinnitus

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



The Veteran is claiming entitlement to service connection for 
headaches, to include as secondary to tinnitus.  Service 
treatment records were reviewed.  The Veteran's entrance 
examination from August 1953 did not note any head or sinus 
abnormalities and did not note that the Veteran experienced 
headaches.  Service treatment records do not indicate the 
Veteran ever complained of headaches or sought treatment for 
any headaches.  The Veteran's separation examination also 
does not note any headaches.  The claims folder does not 
include competent medical evidence drawing a connection 
between the Veteran's claimed headache disorder and any event 
or disorder attributable to service.  Consequently, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for headaches on a direct 
basis.  

However, secondary service connection may be established when 
there is aggravation of a Veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is claiming entitlement to service connection for 
headaches that he asserts is a result of his service-
connected tinnitus.  

Post-service treatment records were reviewed.  The claims 
folder contains no evidence that the Veteran has been seen or 
treated for complaints of headaches, though medical records 
date from 1992 forward.  He did not complain of a headache 
disorder when he applied for VA benefits in 1995.  When 
examined by a private doctor in May 1998 for knee complaints, 
the Veteran specifically denied that he had headaches.  This 
evidence tends to show that the Veteran did not have a 
headache disorder that was severe enough to lead him to seek 
treatment or to mention in during his medial visits to 
private or VA medical providers.  

The Veteran was afforded a VA examination in May 2009.  He 
reported having headaches off and on since he was discharged 
from the service.  The Veteran stated there was somewhat of 
an association between his headaches and his tinnitus because 
he currently has constant tinnitus and has headaches 
sometimes in the afternoon.  He also reported that he does 
not have a constant headache, and that he does not currently 
receive treatment for his headaches.  The examiner stated 
that the Veteran does not have migraines, and opined that 
based on the examiner's training, experience and knowledge, 
there is no connection between tinnitus and headaches.  The 
examiner stated that migraines can affect inner-ear function, 
but it usually involves dizziness or vertigo.  Furthermore, 
the examiner explained that a migraine is the causative 
effect for an inner-ear disturbance, not the other way 
around.

The Board finds that service connection for headaches is not 
warranted.  In reaching this conclusion, the Board considered 
the Veteran's arguments in support of his assertions that he 
suffers from headaches and that this condition is related to 
his service-connected tinnitus.  The Board notes that the 
Veteran is competent to give evidence about what he 
experiences; for example, he is competent to discuss current 
pain and other experienced symptoms.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir 2006).  

However, even if the Veteran's statements are construed as 
alleging continuity of symptoms since active service, the 
Veteran's opinion alone cannot create the link between his 
current symptoms and other service-connected disabilities.  
Where the determinative issue requires a medical diagnosis or 
etiological opinion, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).



The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  See 38 U.S.C.A. § 
5107(b). 

In sum, the Board acknowledges that the Veteran experiences 
headaches.  However, because of the absence of a medical 
nexus between his headaches and tinnitus, the amount of time 
that elapsed since military service without treatment, and 
the negative medical opinion, the Board finds that the 
evidence is against a grant of service connection for 
headaches.


ORDER

Entitlement to service connection for headaches, to include 
as secondary to tinnitus, is denied.


REMAND

The Veteran is seeking an initial rating higher than 40 
percent for his bilateral hearing loss.  He asserts his 
disability has increased in severity.

The Veteran should be afforded a new VA examination to 
determine the severity of his disability.  The Veteran was 
afforded the most recent VA examination for this disability 
in August 2006, more than three years ago.  The Board finds 
that a new examination is required to evaluate the current 
degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).

Additionally, if the Veteran is obtaining treatment for the 
disability, any updated treatment records should be obtained.



Accordingly, the case is REMANDED for the following actions:

1.  First, obtain any updated treatment 
records and associate them with the 
claims file.

2.  After any updated records have been 
obtained, schedule the Veteran for a VA 
examination to determine the current 
severity of his bilateral hearing loss.  

Ask the examiner to discuss all 
findings in terms of 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The pertinent 
rating criteria must be provided to the 
examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examination report must fully 
describe the functional impairment and 
effects caused by the hearing 
disability.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

3.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


